Citation Nr: 0941493	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from March 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Veteran testified at a Board 
videoconference hearing held in July 2004.  The Board 
remanded the case in October 2004 and July 2006.

In a November 14, 2007, decision, the Board denied 
entitlement to a rating in excess of 20 percent for peptic 
ulcer disease.  The Veteran appealed the November 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2009 Order, the Court granted a 
Joint Motion for Remand filed by the parties to the appeal, 
vacated the November 2007 decision, and remanded the case to 
the Board.

In August 2009, the Veteran submitted additional medical 
evidence in connection with his claim, along with a waiver of 
any right to have the RO consider that evidence in the first 
instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand itself only identifies certain 
perceived inadequacies in the Board's explanation of the 
rating properly assignable for the service-connected peptic 
ulcer disease.  On review of the record, however, the Board 
finds that additional VA examination would be helpful in the 
adjudication of this claim.

In this regard the record reflects that the Veteran was last 
examined for his disorder in February 2007 and March 2007 by 
two VA examiners.  The first VA examiner noted that the 
Veteran did not have any symptoms of vomiting, hemoptysis or 
melena; a rectal examination was negative for evidence of 
melena or blood in the stool.  The examiner noted that the 
Veteran had no episodes of colic.  He indicated that the 
Veteran had a history of weight gain, and that there were no 
clinical signs of anemia.  There was no pain or tenderness in 
the abdominal area.  The examiner noted that his review of 
the medical record did not demonstrate any evidence of 
anemia, weight loss, hematemesis or vomiting.  An upper 
gastrointestinal series showed the presence of, inter alia, 
an ulcer of the duodenal bulb.  

The second VA examiner recorded the Veteran's report of 
monthly vomiting, eructating of blood, black stools, and 
colic with abdominal pain.  Physical examination showed 
epigastric tenderness, with stable weight and no evidence of 
anemia.  In an addendum, the examiner noted that recent tests 
showed the Veteran had the Helicobacter pylori bacteria, and 
that his ulcer was active.  He noted that the Veteran's 
current treatment was not controlling the symptoms.  

In his brief to the Court, the Veteran's representative 
before the Court, after expressing his opinion that the 
February 2007 examiner's opinion was fatally deficient and 
that the March 2007 examiner's opinion should be accepted by 
the Board, suggested in the alternative that the Board should 
secure another VA examination.  The Board finds that 
scheduling the Veteran for another VA examination in this 
case is in fact the more prudent course, given the rather 
stark contrasts between the February 2007 and March 2007 
examination reports.  

The Board notes that although the brief suggested that the 
Court instruct the Board to have the examination conducted by 
the March 2007 examiner, the Joint Motion accepted by the 
Court did not include such a requirement.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
gastrointestinal examination of the 
Veteran by a physician with appropriate 
expertise, preferably one who has not 
previously examined the Veteran, to 
determine the nature, extent and severity 
of the veteran's service-connected peptic 
ulcer disease.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should be requested to provide 
findings with respect to each of the 
following as regards the peptic ulcer 
disease:

A.  Does the Veteran exhibit 
impairment of health manifested by 
anemia and weight loss?

B.  Does the Veteran experience 
recurrent incapacitating episodes of 
peptic ulcer disease averaging ten 
days or more in duration at least 
four or more times a year?

C.  Does the Veteran experience pain 
which is only partially relieved by 
standard ulcer therapy?

D.  Does the Veteran experience 
periodic vomiting, and/or recurrent 
hematemesis or melena?

The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to and reviewed by 
the examiner.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

